379 F.Supp. 1143 (1973)
Thomas B. WHALEN et al., Plaintiffs,
v.
John A. VOLPE, Secretary of the Department of Transportation, et al., Defendants.
No. 5-72 Civ. 15.
United States District Court, D. Minnesota, Fifth Division.
January 16, 1973.

ORDER
MILES W. LORD, District Judge.
Based upon the stipulation and agreement entered into by the attorneys for the respective parties to this action and file herein on the 15th day of January, 1973.
It is ordered that the order of this Court, dated September 5, 1972, 348 F. Supp. 1235, is hereby vacated.
It is further ordered that plaintiffs' complaint and this action is dismissed herewith.